USDC IN/ND case 3:21-cv-00502-DRL-MGG document 8 filed 09/16/21 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ANTONIO MERRITT,

                        Plaintiff,

        v.                                       CAUSE NO. 3:21-CV-502 DRL-MGG

 RON NEAL et al.,

                        Defendants.

                                     OPINION AND ORDER

       Antonio Merritt, a prisoner without a lawyer, filed a complaint that contains

unrelated claims. ECF 1. He sued Officer Baylor because she did not obtain medical

attention for him on March 26, 2021, when he was having trouble breathing following

inmates starting fires near his cell. He also sued Ms. Mack because she did not do

anything to help him on April 28, 2021, when his toilet was clogged and there was water

on his floor. He sued both Superintendent Ron Neal and Assistant superintendent Don

Buss – neither of whom were personally involved in the incidents already outlined -

because he does not believe they are fulfilling their duty to provide the things necessary

for a health life, and because he does not believe they’ve properly trained their staff. He

sued Grievance Specialist Mark Newkirk for not responding to unidentified grievances.

And, finally, he sued Wexford for refusing to see him for complaints of a sore throat and

difficulty breathing.

       After reviewing the complaint, the court explained to Mr. Merritt that “[u]nrelated

claims against different defendants belong in different suits . . ..” ECF 5 (quoting George
USDC IN/ND case 3:21-cv-00502-DRL-MGG document 8 filed 09/16/21 page 2 of 5


v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)). The court further explained that, when a pro se

prisoner files a suit with unrelated claims, the court has several options, but allowing the

plaintiff to amend his complaint to include only related claims is the fairest solution. Id.

(citing Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012); Katz v.

Gerardi, 552 F.3d 558, 563 (7th Cir. 2009)). Mr. Merritt was instructed that he may not sue

different defendants based on unrelated events in a single lawsuit, and he was granted

an opportunity to amend his complaint. Id. The court has explained to Mr. Merritt that

the court could properly limit this case by picking a claim or related claims for him. Id.

And, he was warned that, if he could not select related claims on which to proceed in this

case, it might become necessary for the court to pick for him. Id.

       Mr. Merritt did not amend his complaint to assert only related claims by the

deadline. Therefore, the court will pick for him. After considering the various allegations

in the complaint, the court selects Mr. Merritt’s allegations against Correctional Officer

Ms. Mack for deliberate indifference to his conditions of confinement on April 28, 2021.

All other allegations will be excluded from consideration in this lawsuit.

       A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief.


                                             2
USDC IN/ND case 3:21-cv-00502-DRL-MGG document 8 filed 09/16/21 page 3 of 5


       On April 27, 2021, Mr. Merritt was moved to a different cell. The toilet in that cell

was clogged, and there was a “flood of toilet water” in the cell – nearly a foot. The water

remained the next day, when Ms. Mack was assigned to work the range. Every time Ms.

Mack walked by his cell, Mr. Merritt asked her to look at the water. He also asked her if

someone could fix his toilet and help him to clean up the water. She merely shrugged and

said she didn’t know what to do. This continued for twelve hours. When the shift

changed, another officer called a plumber and spent several hours helping Mr. Merritt

clean up the water.

       The Eighth Amendment prohibits conditions of confinement that deny inmates

“the minimal civilized measure of life’s necessities.” Townsend v. Fuchs, 522 F.3d 765, 773

(7th Cir. 2008). In evaluating an Eighth Amendment claim, courts conduct both an

objective and a subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The

objective prong asks whether the alleged deprivation is “sufficiently serious” that the

action or inaction of a prison official leads to “the denial of the minimal civilized measure

of life’s necessities.” Id. Although “the Constitution does not mandate comfortable

prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981), inmates are entitled to adequate

food, clothing, shelter, bedding, hygiene materials, and sanitation. Knight v. Wiseman, 590

F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). On the

subjective prong, the prisoner must show the defendant acted with deliberate

indifference to the inmate’s health or safety. Farmer, 511 U.S. at 834. Under the law:

       [C]onduct is deliberately indifferent when the official has acted in an
       intentional or criminally reckless manner, i.e., the defendant must have
       known that the plaintiff was at serious risk of being harmed and decided


                                             3
USDC IN/ND case 3:21-cv-00502-DRL-MGG document 8 filed 09/16/21 page 4 of 5


       not to do anything to prevent that harm from occurring even though he
       could have easily done so.

Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal citations and quotation marks

omitted); see also Reed v. McBride, 178 F.3d 849, 855 (7th Cir. 1999) (where inmate

complained about severe deprivations but was ignored, he established a “prototypical

case of deliberate indifference”). Giving Mr. Merritt the benefit of the inferences to which

he is entitled at this stage of the proceedings, he has stated a claim against Ms. Mack for

violating his Eighth Amendment rights by taking no action to help when his cell was

flooded with sewage on April 28, 2021.

       For these reasons, the court:

       (1) GRANTS Antonio Merritt leave to proceed against Correctional Officer Ms.

Mack in her individual capacity for compensatory and punitive damages for taking no

action to help when his cell was flooded with sewage on April 28, 2021, in violation of

the Eighth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Superintendent Ron Neal, Assistant Superintendent Don Buss, Ms.

Baylor, Mark Newkirk, and Wexford pursuant to Federal Rule of Civil Procedure 21;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Correctional Officer Ms. Mack at the

Indiana Department of Correction, with a copy of this order and the complaint (ECF 1),

pursuant to 28 U.S.C. § 1915(d);




                                             4
USDC IN/ND case 3:21-cv-00502-DRL-MGG document 8 filed 09/16/21 page 5 of 5


      (5) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of Correctional Officer Ms. Mack, if she does not

waive service and if it has such information; and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Correctional Officer Ms. Mack to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

      SO ORDERED.

      September 16, 2021                        s/ Damon R. Leichty
                                                Judge, United States District Court




                                            5
